     Case 2:18-cv-00230-MWF-AS Document 40 Filed 12/05/18 Page 1 of 23 Page ID #:334




1     Matthew J. Faust, State Bar No. 254145
2
      faust@shariffaust.com
      Khodadad D. Sharif, State Bar No. 187992
3     sharif@shariffaust.com
4     SHARIF | FAUST LAWYERS, LTD.
      110 West A Street, Suite 1100
5     San Diego, CA 92101
6     Telephone: (619) 233-6600
      Facsimile: (619) 233-6602
7
8 Attorneys for Defendants
9 Dragon Media, Inc.,
  Paul Christoforo, and Jeff Williams
10
11
                              UNITED STATES DISTRICT COURT
12                          CENTRAL DISTRICT OF CALIFORNIA
13                                                          )
14     NETFLIX STUDIOS, LLC, et al.,                        ) Case No.: 2:18-cv-00230 MWF (ASx)
                                                            )
15                       Plaintiff,                         )
                                                            ) [PROPOSED] STIPULATED
16             v.                                           )
                                                            ) PROTECTIVE ORDER
17                                                          )
       DRAGON MEDIA, INC. et al.                            )
18                                                          ) Judge: Hon. Michael W. Fitzgerald
19                      Defendants.                         )
                                                            ) Magistrate Judge: Hon. Alka Sagar
20                                                          )
                                                            )
21
                                                            )
22
23
         1. A. PURPOSES AND LIMITATIONS

24          Discovery in this action is likely to involve production of confidential, proprietary,
25
      or private information for which special protection from public disclosure and from use for
26
27    any purpose other than prosecuting this litigation may be warranted. Accordingly, the
28
                                                              1
                                  Netflix Studios, LLC, et al. v. Dragon Media Inc., et al.
                                                Stipulated Protective Order
     Case 2:18-cv-00230-MWF-AS Document 40 Filed 12/05/18 Page 2 of 23 Page ID #:335




1     parties hereby stipulate to and petition the Court to enter the following Stipulated
2
      Protective Order. The parties acknowledge that this Order does not confer blanket
3
4     protections on all disclosures or responses to discovery and that the protection it affords
5     from public disclosure and use extends only to the limited information or items that are
6
      entitled to confidential treatment under the applicable legal principles. The parties further
7
8     acknowledge, as set forth in Section 12.3, below, that this Stipulated Protective Order does
9
      not entitle them to file confidential information under seal; Civil Local Rule 79-5 sets forth
10
11    the procedures that must be followed and the standards that will be applied when a party
12
      seeks permission from the court to file material under seal.
13
14
15          B. GOOD CAUSE STATEMENT
16
            This action is likely to involve trade secrets, customer and pricing lists and other
17
18    valuable research, development, commercial, financial, technical and/or proprietary
19
      information for which special protection from public disclosure and from use for any
20
21    purpose other than prosecution of this action is warranted. Such confidential and
22    proprietary materials and information consist of, among other things, confidential business
23
      or financial information, information regarding confidential business practices, or other
24
25    confidential research, development, or commercial information (including information
26
      implicating privacy rights of third parties), information otherwise generally unavailable to
27
28
                                                              2
                                  Netflix Studios, LLC, et al. v. Dragon Media Inc., et al.
                                                Stipulated Protective Order
     Case 2:18-cv-00230-MWF-AS Document 40 Filed 12/05/18 Page 3 of 23 Page ID #:336




1     the public, or which may be privileged or otherwise protected from disclosure under state
2
      or federal statutes, court rules, case decisions, or common law. Accordingly, to expedite
3
4     the flow of information, to facilitate the prompt resolution of disputes over confidentiality
5     of discovery materials, to adequately protect information the parties are entitled to keep
6
      confidential, to ensure that the parties are permitted reasonable necessary uses of such
7
8     material in preparation for and in the conduct of trial, to address their handling at the end
9
      of the litigation, and serve the ends of justice, a protective order for such information is
10
11    justified in this matter. It is the intent of the parties that information will not be designated
12
      as confidential for tactical reasons and that nothing be so designated without a good faith
13
14    belief that it has been maintained in a confidential, non-public manner, and there is good

15    cause why it should not be part of the public record of this case.
16
17
18          2. DEFINITIONS
19
            2.1    Action: Netflix Studios, LLC, et al. v. Dragon Media Inc., et al.
20
21          2.2    Challenging Party: a Party or Non-Party that challenges the designation of
22
      information or items under this Order.
23
24
            2.3    “CONFIDENTIAL” Information or Items: information (regardless of how it is

25    generated, stored or maintained) or tangible things that qualify for protection under Federal
26
      Rule of Civil Procedure 26(c), and as specified above in the Good Cause Statement.
27
28
                                                               3
                                   Netflix Studios, LLC, et al. v. Dragon Media Inc., et al.
                                                 Stipulated Protective Order
     Case 2:18-cv-00230-MWF-AS Document 40 Filed 12/05/18 Page 4 of 23 Page ID #:337




1           2.4    “CONFIDENTIAL – ATTORNEYS EYES ONLY”: CONFIDENTIAL
2
      information or items, access to which is restricted to Counsel.
3
4           2.5    Counsel: Outside Counsel of Record and House Counsel (as well as their
5     support staff).
6
            2.6    Designating Party: a Party or Non-Party that designates information or items
7
8     that it produces in disclosures or in responses to discovery as “CONFIDENTIAL” or
9
      “CONFIDENTIAL – ATTORNEYS EYES ONLY.”
10
11          2.7    Disclosure or Discovery Material: all items or information, regardless of ' the
12
      medium or manner in which it is generated, stored, or maintained (including, among other
13
14    things, testimony, transcripts, and tangible things), that are produced or generated in

15    disclosures or responses to discovery in this matter.
16
            2.8    Expert: a person with specialized knowledge or experience in a matter
17
18    pertinent to the litigation who has been retained by a Party or its counsel to serve as an
19
      expert witness or as a consultant in this Action.
20
21          2.9    House Counsel: attorneys who are employees of a party to this Action. House
22    Counsel does not include Outside Counsel of Record or any other outside counsel.
23
            2.10 Non-Party: any natural person, partnership, corporation, association, or other
24
25    legal entity not named as a Party to this action.
26
            2.11 Outside Counsel of Record: attorneys who are not employees of a party to this
27
28
                                                               4
                                   Netflix Studios, LLC, et al. v. Dragon Media Inc., et al.
                                                 Stipulated Protective Order
     Case 2:18-cv-00230-MWF-AS Document 40 Filed 12/05/18 Page 5 of 23 Page ID #:338




1     Action but are retained to represent or advise a party to this Action and have appeared in
2
      this Action on behalf of that party or are affiliated with a law firm which has appeared on
3
4     behalf of that party, and includes support staff.
5            2.12 Party: any party to this Action, including all of its officers, directors,
6
      employees, consultants, retained experts, and Outside Counsel of Record (and their support
7
8     staffs).
9
             2.13 Producing Party: a Party or Non-Party that produces Disclosure or Discovery
10
11    Material in this Action.
12
             2.14 Professional Vendors: persons or entities that provide litigation support
13
14    services (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations,

15    and organizing, storing, or retrieving data in any form or medium) and their employees and
16
      subcontractors.
17
18           2.15 Protected Material: any Disclosure or Discovery Material that is designated as
19
      “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS EYES ONLY.”
20
21           2.16 Receiving Party: a Party that receives Disclosure or Discovery Material from
22    a Producing Party.
23
24
25
             3. SCOPE
26
27           The protections conferred by this Stipulation and Order cover not only Protected
28
                                                               5
                                   Netflix Studios, LLC, et al. v. Dragon Media Inc., et al.
                                                 Stipulated Protective Order
     Case 2:18-cv-00230-MWF-AS Document 40 Filed 12/05/18 Page 6 of 23 Page ID #:339




1     Material (as defined above), but also (1) any information copied or extracted from
2
      Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
3
4     Material; and (3) any testimony, conversations, or presentations by Parties or their Counsel
5     that might reveal Protected Material.
6
             Any use of Protected Material at trial shall be governed by the orders of the trial
7
8     judge. This Order does not govern the use of Protected Material at trial.
9
10
11          4. DURATION
12
13          Once a case proceeds to trial, any the information used at the trial that was
14
      designated as confidential or maintained pursuant to this protective order becomes public
15
16    and will be presumptively available to all members of the public, including the press,
17    unless compelling reasons supported by specific factual findings to proceed otherwise are
18
      made to the trial judge in advance of the trial. See Kamakana v. City and County of
19
20    Honolulu, 447 F.3d 1172, 1180-81 (9th Cir. 2006) (distinguishing “good cause” showing
21
      for sealing documents produced in discovery from “compelling reasons” standard when
22
23    merits-related documents are part of court record).
24
      ///
25
26
      ///
27
28
                                                              6
                                  Netflix Studios, LLC, et al. v. Dragon Media Inc., et al.
                                                Stipulated Protective Order
     Case 2:18-cv-00230-MWF-AS Document 40 Filed 12/05/18 Page 7 of 23 Page ID #:340




1           5. DESIGNATING PROTECTED MATERIAL
2
            5.1    Exercise of Restraint and Care in Designating Material for Protection. Each
3
4     Party or Non-Party that designates information or items for protection under this Order
5     must take care to limit any such designation to specific material that qualifies under the
6
      appropriate standards. The Designating Party must designate for protection only those parts
7
8     of material, documents, items, or oral or written communications that qualify so that other
9
      portions of the material, documents, items, or communications for which protection is not
10
11    warranted are not swept unjustifiably within the ambit of this Order.
12
            Mass, indiscriminate, or routinized designations are prohibited. Designations that are
13
14    shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

15    unnecessarily encumber the case development process or to impose unnecessary expenses
16
      and burdens on other parties) may expose the Designating Party to sanctions.
17
18          If it comes to a Designating Party’s attention that information or items that it
19
      designated for protection do not qualify for protection, that Designating Party must
20
21    promptly notify all other Parties that it is withdrawing the inapplicable designation.
22          5.2    Manner and Timing of Designations. Except as otherwise provided in this
23
      Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
24
25    ordered, Disclosure or Discovery Material that qualifies for protection under this Order
26
      must be clearly so designated before the material is disclosed or produced.
27
28
                                                              7
                                  Netflix Studios, LLC, et al. v. Dragon Media Inc., et al.
                                                Stipulated Protective Order
     Case 2:18-cv-00230-MWF-AS Document 40 Filed 12/05/18 Page 8 of 23 Page ID #:341




1     Designation in conformity with this Order requires:
2
            (a)    for information in documentary form (e.g., paper or electronic documents, but
3
4     excluding transcripts of depositions or other pretrial or trial proceedings), that the
5     Producing Party affix at a minimum, the legend “CONFIDENTIAL” or “CONFIDENTIAL
6
      – ATTORNEYS EYES ONLY” (collectively hereinafter “CONFIDENTIAL legend”), to
7
8     each page that contains protected material. If only a portion or portions of the material on a
9
      page qualifies for protection, the Producing Party also must clearly identify the protected
10
11    portion(s) (e.g., by making appropriate markings in the margins).
12
            A Party or Non-Party that makes original documents available for inspection need
13
14    not designate them for protection until after the inspecting Party has indicated which

15    documents it would like copied and produced. During the inspection and before the
16
      designation, all of the material made available for inspection shall be deemed
17
18    “CONFIDENTIAL – ATTORNEYS EYES ONLY.” After the inspecting Party has
19
      identified the documents it wants copied and produced, the Producing Party must
20
21    determine which documents, or portions thereof, qualify for protection under this Order.
22    Then, before producing the specified documents, the Producing Party must affix the
23
      “CONFIDENTIAL legend” to each page that contains Protected Material. If only a portion
24
25    or portions of the material on a page qualifies for protection, the Producing Party also must
26
      clearly identify the protected portion(s) (e.g., by making appropriate markings in the
27
28
                                                              8
                                  Netflix Studios, LLC, et al. v. Dragon Media Inc., et al.
                                                Stipulated Protective Order
     Case 2:18-cv-00230-MWF-AS Document 40 Filed 12/05/18 Page 9 of 23 Page ID #:342




1     margins).
2
            (b)    for testimony given in depositions that the Designating Party identify the
3
4     Disclosure or Discovery Material on the record, before the close of the deposition all
5     protected testimony.
6
            (c)    for information produced in some form other than documentary and for any
7
8     other tangible items, that the Producing Party affix the “CONFIDENTIAL” legend in a
9
      prominent place on the exterior of the container or containers in which the information is
10
11    stored. If only a portion or portions of the information warrants protection, the Producing
12
      Party, to the extent practicable, shall identify the protected portion(s).
13
14          5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

15    designate qualified information or items does not, standing alone, waive the Designating
16
      Party’s right to secure protection under this Order for such material. Upon timely
17
18    correction of a designation, the Receiving Party must make reasonable efforts to assure that
19
      the material is treated in accordance with the provisions of this Order.
20
21
22
23          6. CHALLENGING CONFIDENTIALITY DESIGNATIONS
24
            6.1    Timing of Challenges. Any Party or Non-Party may challenge a designation of
25
26
      confidentiality at any time that is consistent with the Court’s Scheduling Order.

27          6.2    Meet and Confer. The Challenging Party shall initiate the dispute resolution
28
                                                               9
                                   Netflix Studios, LLC, et al. v. Dragon Media Inc., et al.
                                                 Stipulated Protective Order
 Case 2:18-cv-00230-MWF-AS Document 40 Filed 12/05/18 Page 10 of 23 Page ID #:343




1    process under Local Rule 37.1 et seq.
2
           6.3     The burden of persuasion in any such challenge proceeding shall be on the
3
4    Designating Party. Frivolous challenges, and those made for an improper purpose (e.g., to
5    harass or impose unnecessary expenses and burdens on other parties) may expose the
6
     Challenging Party to sanctions. Unless the Designating Party has waived or withdrawn the
7
8    confidentiality designation, all parties shall continue to afford the material in question the
9
     level of protection to which it is entitled under the Producing Party’s designation until the
10
11   Court rules on the challenge.
12
13
14         7. ACCESS TO AND USE OF PROTECTED MATERIAL
15
           7.1      Basic Principles. A Receiving Party may use Protected Material that is
16
17   disclosed or produced by another Party or by a Non-Party in connection with this Action
18
     only for prosecuting, defending, or attempting to settle this Action. Such Protected
19
20   Material may be disclosed only to the categories of persons and under the conditions

21   described in this Order. When the Action has been terminated, a Receiving Party must
22
     comply with the provisions of section 13 below (FINAL DISPOSITION).
23
24         Protected Material must be stored and maintained by a Receiving Party at a location
25
     and in a secure manner that ensures that access is limited to the persons authorized under
26
27   this Order.
28
                                                             10
                                 Netflix Studios, LLC, et al. v. Dragon Media Inc., et al.
                                               Stipulated Protective Order
 Case 2:18-cv-00230-MWF-AS Document 40 Filed 12/05/18 Page 11 of 23 Page ID #:344




1          7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
2
     ordered by the court or permitted in writing by the Designating Party, a Receiving Party
3
4    may disclose any information or item designated “CONFIDENTIAL” only to:
5          (a)    the Receiving Party’s Outside Counsel of Record in this Action, as well as
6
     employees of said Outside Counsel of Record to whom it is reasonably necessary to
7
8    disclose the information for this Action;
9
           (b)    the officers, directors, and employees (including House Counsel) of the
10
11   Receiving Party to whom disclosure is reasonably necessary for this Action;
12
           (c)    Experts (as defined in this Order) of the Receiving Party to whom disclosure
13
14   is reasonably necessary for this Action and who have signed the “Acknowledgment and

15   Agreement to Be Bound” (Exhibit A);
16
           (d)    the court and its personnel;
17
18         (e)    court reporters and their staff;
19
           (f)    professional jury or trial consultants, mock jurors, and Professional Vendors
20
21   to whom disclosure is reasonably necessary for this Action and who have signed the
22   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
23
           (g)    the author or recipient of a document containing the information or a
24
25   custodian or other person who otherwise possessed or knew the information;
26
           (h)    during their depositions, witnesses, and attorneys for witnesses, in the Action
27
28
                                                              11
                                  Netflix Studios, LLC, et al. v. Dragon Media Inc., et al.
                                                Stipulated Protective Order
 Case 2:18-cv-00230-MWF-AS Document 40 Filed 12/05/18 Page 12 of 23 Page ID #:345




1    to whom disclosure is reasonably necessary provided: (1) the deposing party requests that
2
     the witness sign the form attached as Exhibit A hereto; and (2) they will not be permitted to
3
4    keep any confidential information unless they sign the “Acknowledgment and Agreement
5    to Be Bound” (Exhibit A), unless otherwise agreed by the Designating Party or ordered by
6
     the court. Pages of transcribed deposition testimony or exhibits to depositions that reveal
7
8    Protected Material may be separately bound by the court reporter and may not be disclosed
9
     to anyone except as permitted under this Stipulated Protective Order; and
10
11         (i)    any mediator or settlement officer, and their supporting personnel, mutually
12
     agreed upon by any of the parties engaged in settlement discussions.
13
14         7.3    Disclosure      of   “CONFIDENTIAL                       –     ATTORNEYS     EYES   ONLY”

15   Information or Items. Unless otherwise ordered by the court or permitted in writing by the
16
     Designating Party, a Receiving Party may disclose any information or item designated
17
18   “CONFIDENTIAL – ATTORNEYS EYES ONLY” only to:
19
           (a)    the Receiving Party’s Outside Counsel of Record in this Action, as well as
20
21   employees of said Outside Counsel of Record to whom it is reasonably necessary to
22   disclose the information for this Action;
23
           (b)    House Counsel of the Receiving Party to whom disclosure is reasonably
24
25   necessary for this Action;
26
           (c)    Experts (as defined in this Order) of the Receiving Party to whom disclosure
27
28
                                                               12
                                   Netflix Studios, LLC, et al. v. Dragon Media Inc., et al.
                                                 Stipulated Protective Order
 Case 2:18-cv-00230-MWF-AS Document 40 Filed 12/05/18 Page 13 of 23 Page ID #:346




1    is reasonably necessary for this Action and who have signed the “Acknowledgment and
2
     Agreement to Be Bound” (Exhibit A);
3
4            (d)   the court and its personnel (under seal);
5            (e)   court reporters and their staff;
6
             (f)   professional jury or trial consultants, mock jurors, and Professional Vendors
7
8    to whom disclosure is reasonably necessary for this Action and who have signed the
9
     “Acknowledgment and Agreement to Be Bound” (Exhibit A);
10
11           (g)   the author or recipient of a document containing the information or a
12
     custodian or other person who otherwise possessed or knew the information; and
13
14           (h)   any mediator or settlement officer, and their supporting personnel, mutually

15   agreed upon by any of the parties engaged in settlement discussions.
16
17           8. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
18
     OTHER LITIGATION
19
20           If a Party is served with a subpoena or a court order issued in other litigation that

21   compels disclosure of any information or items designated in this Action as
22
     “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS EYES ONLY,” that Party
23
24   must:
25
             (a)   promptly notify in writing the Designating Party. Such notification shall
26
27   include a copy of the subpoena or court order;
28
                                                               13
                                   Netflix Studios, LLC, et al. v. Dragon Media Inc., et al.
                                                 Stipulated Protective Order
 Case 2:18-cv-00230-MWF-AS Document 40 Filed 12/05/18 Page 14 of 23 Page ID #:347




1          (b)    promptly notify in writing the party who caused the subpoena or order to issue
2
     in the other litigation that some or all of the material covered by the subpoena or order is
3
4    subject to this Protective Order. Such notification shall include a copy of ' this Stipulated
5    Protective Order; and
6
           (c)    cooperate with respect to all reasonable procedures sought to be pursued by
7
8    the Designating Party whose Protected Material may be affected.
9
           If the Designating Party timely seeks a protective order, the Party served with the
10
11   subpoena or court order shall not produce any information designated in this action as
12
     “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS EYES ONLY” before a
13
14   determination by the court from which the subpoena or order issued, unless the Party has

15   obtained the Designating Party’s permission. The Designating Party shall bear the burden
16
     and expense of seeking protection in that court of its confidential material and nothing in
17
18   these provisions should be construed as authorizing or encouraging a Receiving Party in
19
     this Action to disobey a lawful directive from another court.
20
21
22
           9. A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
23
24   IN THIS LITIGATION
25
           (a)    The terms of this Order are applicable to information produced by a Non-
26
27   Party in this Action and designated as “CONFIDENTIAL”                                   or “CONFIDENTIAL –
28
                                                             14
                                 Netflix Studios, LLC, et al. v. Dragon Media Inc., et al.
                                               Stipulated Protective Order
 Case 2:18-cv-00230-MWF-AS Document 40 Filed 12/05/18 Page 15 of 23 Page ID #:348




1    ATTORNEYS EYES ONLY.” Such information produced by Non-Parties in connection
2
     with this litigation is protected by the remedies and relief provided by this Order. Nothing
3
4    in these provisions should be construed as prohibiting a Non-Party from seeking additional
5    protections.
6
              (b)   In the event that a Party is required, by a valid discovery request, to produce a
7
8    Non-Party’s confidential information in its possession, and the Party is subject to an
9
     agreement with the Non-Party not to produce the Non-Party’s confidential information,
10
11   then the Party shall:
12
              (1)   promptly notify in writing the Requesting Party and the Non-Party that some
13
14   or all of the information requested is subject to a confidentiality agreement with a Non-

15   Party;
16
              (2)   promptly provide the Non-Party with a copy of the Stipulated Protective
17
18   Order in this Action, the relevant discovery request(s), and a reasonably specific
19
     description of the information requested; and
20
21            (3)   make the information requested available for inspection by the Non-Party, if
22   requested.
23
              (c)   If the Non-Party fails to seek a protective order from this court within 14 days
24
25   of receiving the notice and accompanying information, the Receiving Party may produce
26
     the Non-Party’s confidential information responsive to the discovery request. If the Non-
27
28
                                                               15
                                   Netflix Studios, LLC, et al. v. Dragon Media Inc., et al.
                                                 Stipulated Protective Order
 Case 2:18-cv-00230-MWF-AS Document 40 Filed 12/05/18 Page 16 of 23 Page ID #:349




1    Party timely seeks a protective order, the Receiving Party shall not produce any
2
     information in its possession or control that is subject to the confidentiality agreement with
3
4    the Non-Party before a determination by the court. Absent a court order to the contrary, the
5    Non-Party shall bear the burden and expense of seeking protection in this court of its
6
     Protected Material.
7
8
           10. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
9
10         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
11   Protected Material to any person or in any circumstance not authorized under this
12
     Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing the
13
14   Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve all
15
     unauthorized copies of the Protected Material, (c) inform the person or persons to whom
16
17   unauthorized disclosures were made of all the terms of this Order, and (d) request such
18
     person or persons to execute the “Acknowledgment and Agreement to Be Bound” that is
19
20   attached hereto as Exhibit A.

21
22
23         11. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
24
     PROTECTED MATERIAL
25
26
           When a Producing Party gives notice to Receiving Parties that certain inadvertently

27   produced material is subject to a claim of privilege or other protection, the obligations of
28
                                                             16
                                 Netflix Studios, LLC, et al. v. Dragon Media Inc., et al.
                                               Stipulated Protective Order
 Case 2:18-cv-00230-MWF-AS Document 40 Filed 12/05/18 Page 17 of 23 Page ID #:350




1    the Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B).
2
     This provision is not intended to modify whatever procedure may be established in an e-
3
4    discovery order that provides for production without prior privilege review. Pursuant to
5    Federal Rule of Evidence 502(d) and (e), insofar as the parties reach an agreement on the
6
     effect of disclosure of a communication or information covered by the attorney-client
7
8    privilege or work product protection, the parties may incorporate their agreement in the
9
     stipulated protective order submitted to the court.
10
11
12
           12. MISCELLANEOUS
13
14         12.1 Right to Further Relief. Nothing in this Order abridges the right of any person
15
     to seek its modification by the Court in the future.
16
17         12.2 Right to Assert Other Objections. By stipulating to the entry of this Protective
18
     Order no Party waives any right it otherwise would have to object to disclosing or
19
20   producing any information or item on any ground not addressed in this Stipulated

21   Protective Order. Similarly, no Party waives any right to object on any ground to use in
22
     evidence of any of the material covered by this Protective Order.
23
24         12.3 Filing Protected Material. A Party that seeks to file under seal any Protected
25
     Material must comply with Civil Local Rule 79-5. Protected Material may only be filed
26
27   under seal pursuant to a court order authorizing the sealing of the specific Protected
28
                                                              17
                                  Netflix Studios, LLC, et al. v. Dragon Media Inc., et al.
                                                Stipulated Protective Order
 Case 2:18-cv-00230-MWF-AS Document 40 Filed 12/05/18 Page 18 of 23 Page ID #:351




1    Material at issue. If a Party's request to file Protected Material under seal is denied by the
2
     court, then the Receiving Party may file the information in the public record unless
3
4    otherwise instructed by the court.
5
6
7
           13. FINAL DISPOSITION
8
9          After the final disposition of this Action, as defined in paragraph 4, within 60 days

10   of a written request by the Designating Party, each Receiving Party must return all
11
     Protected Material to the Producing Party or destroy such material. As used in this
12
13   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
14
     summaries, and any other format reproducing or capturing any of the Protected Material.
15
16   Whether the Protected Material is returned or destroyed, the Receiving Party must submit a
17   written certification to the Producing Party (and, if not the same person or entity, to the
18
     Designating Party) by the 60 day deadline that (1) identifies (by category, where
19
20   appropriate) all the Protected Material that was returned or destroyed and (2)affirms that
21
     the Receiving Party has not retained any copies, abstracts, compilations, summaries or any
22
23   other format reproducing or capturing any of the Protected Material. Notwithstanding this
24
     provision, Counsel are entitled to retain an archival copy of all pleadings, motion papers,
25
26
     trial, deposition, and hearing transcripts, legal memoranda, correspondence, deposition and

27   trial exhibits, expert reports, attorney work product, and consultant and expert work
28
                                                             18
                                 Netflix Studios, LLC, et al. v. Dragon Media Inc., et al.
                                               Stipulated Protective Order
 Case 2:18-cv-00230-MWF-AS Document 40 Filed 12/05/18 Page 19 of 23 Page ID #:352




1    product, even if such materials contain Protected Material. Any such archival copies that
2
     contain or constitute Protected Material remain subject to this Protective Order as set forth
3
4    in Section 4 (DURATION).
5            14.   Any violation of this Order may be punished by any and all appropriate
6
     measures including, without limitation, contempt proceedings and/or monetary sanctions.
7
8
     IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
9
10                                                               MUNGER, TOLLES & OLSON LLP
11
     Dated         5 December 2018          BY: /S/ Michael B. DeSanctis
12
                                                            Michael B. DeSanctis
13                                                              Kelly M. Klaus
14
                                                               Elizabeth A. Kim
                                                            Attorneys for Plaintiffs
15
16
                                                              SHARIF | FAUST LAWYERS, LTD.
17
18
     Dated         5 December 2018          BY: /S/ Matthew J. Faust
19                                                             Matthew J. Faust
20                                                        Attorneys for Defendants
21
     ///
22
23   ///

24   ///
25
     ///
26
     ///
27
28
                                                             19
                                 Netflix Studios, LLC, et al. v. Dragon Media Inc., et al.
                                               Stipulated Protective Order
 Case 2:18-cv-00230-MWF-AS Document 40 Filed 12/05/18 Page 20 of 23 Page ID #:353




1            FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
2
     Dated                             BY:
3
                                                                      Hon. Alka Sagar
4                                                              United States Magistrate Judge
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                        20
                            Netflix Studios, LLC, et al. v. Dragon Media Inc., et al.
                                          Stipulated Protective Order
 Case 2:18-cv-00230-MWF-AS Document 40 Filed 12/05/18 Page 21 of 23 Page ID #:354




1
                                        FILER’S ATTESTATION
2
             Pursuant to L.R. 5-4.3.4(a)(2), I, Matthew J. Faust, certify that that all other
3
     signatories listed, and on whose behalf the filing is submitted, concur in this filing’s
4
     content and have authorized this filing.
5
                                                                SHARIF | FAUST LAWYERS, LTD.
6
7
     Dated         5 December 2018            BY: /S/ Matthew J. Faust
8
                                                                 Matthew J. Faust
9                                                           Attorneys for Defendants
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                               21
                                   Netflix Studios, LLC, et al. v. Dragon Media Inc., et al.
                                                 Stipulated Protective Order
 Case 2:18-cv-00230-MWF-AS Document 40 Filed 12/05/18 Page 22 of 23 Page ID #:355




1                                                   EXHIBIT A
2
                    ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
3
4            I, [print or type full name], of [print or type full address], declare under penalty of
5    perjury that I have read in its entirety and understand the Stipulated Protective Order that
6
     was issued by the United States District Court for the Central District of California on
7
8    November 16, 2018 in the case of [insert formal name of the case and the number and
9
     initials assigned to it by the court]. I agree to comply with and to be bound by all the terms
10
11   of this Stipulated Protective Order and I understand and acknowledge that failure to so
12
     comply could expose me to sanctions and punishment in the nature of contempt. I solemnly
13
14   promise that I will not disclose in any manner any information or item that is subject to this

15   Stipulated Protective Order to any person or entity except in strict compliance with the
16
     provisions of this Order.
17
18   I further agree to submit to the jurisdiction of the United States District Court for the
19
     Central District of California for the purpose of enforcing the terms of this Stipulated
20
21   Protective Order, even if such enforcement proceedings occur after termination of this
22   action. I hereby appoint [print or type full name] of [print or type full address and
23
     telephone number] as my California agent for service of process in connection with this
24
25   action or any proceedings related to enforcement of this Stipulated Protective Order.
26
     Date:
27
28
                                                               22
                                   Netflix Studios, LLC, et al. v. Dragon Media Inc., et al.
                                                 Stipulated Protective Order
 Case 2:18-cv-00230-MWF-AS Document 40 Filed 12/05/18 Page 23 of 23 Page ID #:356




1    City and State where sworn and signed:
2
     Printed name:
3
4    Signature:
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                           23
                               Netflix Studios, LLC, et al. v. Dragon Media Inc., et al.
                                             Stipulated Protective Order
